                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                           ADRIAN R. OCHOA,
                                   7                                                          Case No. 19-cv-03987-DMR (PR)
                                                        Plaintiff,
                                   8
                                                 v.                                           ORDER OF TRANSFER
                                   9
                                           SHERRI FLETCHER, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12            On July 11, 2019, Plaintiff, a state prisoner, filed a pro se civil rights action pursuant to
Northern District of California
 United States District Court




                                  13   42 U.S.C. § 1983. Dkt. 1.

                                  14            On that same day, the Clerk of the Court sent a notice directing Plaintiff to either pay the

                                  15   filing fee or submit an in forma pauperis (“IFP”) application, a Certificate of Funds, a six-month

                                  16   statement completed and signed by an authorized officer at the prison. Dkt. 2. The Clerk also

                                  17   informed Plaintiff that this action has been assigned to the undersigned Magistrate Judge.1 Dkt. 3.

                                  18            The acts complained of occurred at the High Dessert State Prison in Lassen County, which

                                  19   is located in the Eastern District of California, and it appears that the Defendants resides in that

                                  20   district. Venue, therefore, properly lies in that district and not in this one. See 28 U.S.C.

                                  21   § 1391(b).

                                  22            Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                  23   TRANSFERRED to the United States District Court for the Eastern District of California.2 The

                                  24   Clerk shall transfer the case forthwith.

                                  25

                                  26   1
                                        To date, Plaintiff has not yet returned the form indicating whether he consents to or declines
                                  27   magistrate judge jurisdiction in this action.
                                       2
                                  28     Venue transfer is a non-dispositive matter and, thus, it falls within the scope of the jurisdiction of
                                       the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A).
                                   1           If Plaintiff wishes to further pursue this action, he must complete the IFP application form

                                   2   required by the United States District Court for the Eastern District of California and mail it to that

                                   3   district.

                                   4           All pending motions are TERMINATED on this court’s docket as no longer pending in

                                   5   this district.

                                   6           IT IS SO ORDERED.

                                   7   Dated: July 23, 2019

                                   8                                                    ______________________________________
                                                                                        DONNA M. RYU
                                   9                                                    United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ADRIAN R OCHOA,
                                   4                                                          Case No. 4:19-cv-03987-DMR
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        SHERRI FLETCHER, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on July 23, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Adrian R Ochoa ID: J13876
                                       California State Prison - Los Angeles County ASU-156L
                                  18   PO Box 4430
                                       Lancaster, CA 93539
                                  19

                                  20
                                       Dated: July 23, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          Ivy Lerma Garcia, Deputy Clerk to the
                                  26
                                                                                          Honorable DONNA M. RYU
                                  27

                                  28
                                                                                          3
